Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 12/03/2020.  Presently claims 1-13 and 15-20 are pending. Claim 14 has been canceled. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments, however new Claim Rejections -35 U.S.C. 112(b) have been presented based upon the applicant’s amendments.
Applicant's arguments filed 12/03/2020 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “claims 1 and 15 have been amended to include the recitations of cancelled claim 14 and clarify the rolling aspect of the invention as set forth, for example, in the title, ROLLING MULTI-USE FOOD PROCESSOR AND METHOD TO USE THE same. The same is also supported by the specification as originally filed in many places, but for example at page 4, lines 14-16. A review of devices disclosed by Grace and/or Sampaio, taken singly or in any combination, clearly shows that neither could be actuated by rolling the same on anything”.


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., actuated by rolling the same) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further and with respect to the amendments claims 1 and 15, the Applicant does not explain why the prior arts of Sampaio (US20140014751A1) and (US20100270406A1) do not disclose the new limitations of the independent claims 1 and 15;
The prior art of Grace (US20100270406A1) is clearly disclose:
a food processor (abstract), comprising:
a body having a container portion (fig.5: (29)); and
a food processing drum (fig.5: (21)) that is rotatably moveable relative to the body in a first rotary direction and a second rotary direction (claim 17; and paragraphs 0022 and 0025),
a pair of rolling members (figs.3 and 5: (32) and (36)), at least one of the pair of rolling members coupled to the food processing drum (figs.3 and 5: (21)), rotation of the at least one of the pair of rolling members causing rotation of the food processing drum (paragraph 0021).
Wherein the food processing drum has a first food processing feature that, in operation, causes a first food processing effect and a second food processing feature 
Accordingly, this argument is not persuasive.

Also another prior art of Ebrahim (US20130206883A1) has been presented in this final rejection to support show that the Applicant’s disclosure is not new and not novel.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, in lines 6-7 the phrase “ a working surface” render the claim indefinite because it is unclear if “ a working surface” is the same as or different from ““ a working surface” that recited in claim 1 which claim 15 depends on.
As best understood and for the purpose of the examination, the Examiner interpreted “a working surface” is the same as “a working surface” of claim 1.
Claims 16-20 are rejected because they depend on claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ebrahim (US20130206883A1.
Regarding claim 1, Ebrahim disclose a food processor (abstract), comprising: 

a pair of rolling members (fig.1: (8) and (20)), at least one of the pair of rollinq members coupled to the food processing drum such that rotation of the at least one of the pair of rolling members causes rotation of the food processing drum (paragraphs 0045 and 0053); 
wherein the food processing drum has a first food processing feature that, in operation, causes a first food processing effect and a second food processing feature that, in operation, causes a second food processing effect which is different from the first food processing effect, rotation of the at least one of the pair of rollinq members (fig.1: (8) and (20)) by rolling on a workinq surface (the working surface of the element (9), corresponding to food processing drum) in the first rotary direction causing the first food processing effect and rotation of the at least one of the pair of rolling members by rollinq on the workinq surface  in the second rotary direction causing the second food processing effect (paragraph 0053).

Regarding claim 15, Ebrahim disclose a method of processing a food item using the food processor of claim 1 (see the rejection of claim 1), the method comprising: 
positioning the food item in the container portion of the food processor body (fig.7: (3)); 

rotating the food processing drum (fig.7: (9)) of the food processor in a second rotary direction by rolling the at least one of the pair of rolling members (fig.1: (8) and (20))  on the working surface in the second rotary direction to cause a second food processing effect (paragraph 0053).

Claims 1-3, 7-13 and 15-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Grace (US20100270406A1).

Regarding claim 1, Grace disclose a food processor (abstract), comprising:
a body having a container portion (fig.5: (29)); and
a food processing drum (fig.5: (21)) that is rotatably moveable relative to the body in a first rotary direction and a second rotary direction (claim 17; and paragraphs 0022 and 0025),
a pair of rolling members (figs.3 and 5: (32) and (36)), at least one of the pair of rolling members coupled to the food processing drum (figs.3 and 5: (21)), rotation of the at least one of the pair of rolling members causing rotation of the food processing drum (paragraph 0021).
Wherein the food processing drum has a first food processing feature that, in operation, causes a first food processing effect and a second food processing feature that, in operation, causes a second food processing effect which is different from the 

Regarding claim 15, Grace disclose a method of processing a food item using a food processor of claim 1 (see the rejection of claim 1), the method comprising:
positioning the food item in a container portion of a food processor body (paragraph  0027 and fig.4: placing the food in the hopper (54));
rotating a food processing drum (paragraph 0027 and fig.5: the crank (36) to rotate a drum (21)) of the food processor in a first rotary direction by rolling the at least one of the pair of rolling members on a working surface in the first rotary direction to cause a first food processing effect ; and
rotating the food processing drum of the food processor in a second rotary direction by rolling the at least one of the pair of rolling members on the working surface in the second rotary direction to cause a second food processing effect (figs.3 and 5: the elements (32) and (36) “corresponding to the pair of rolling members”  are rolling on the working surface of the grater barrel “corresponding to the food processing drum” (21))  (claim 17; and paragraphs 0022, 0025 and 0027).


Regarding claims 2 and 16, Grace disclose the first food processing effect includes slicing a food item (claim 17; and paragraphs 0022 and 0025: cutting edge).

Regarding claims 3 and 17, Grace disclose the second food processing effect includes grating a food item (claim 17; and paragraphs 0023 and 0025: grating).

Regarding claim 7, Grace disclose a biasing assembly having a pusher element (figs.3 and 5: (41)) spaced apart from an external surface of the food processing drum (fig.5: (29)) to define a region that receives a food item, 
the biasing assembly having a biasing device (figs.3 and 5: (43)) that urges the pusher element toward the external surface of the food processing drum (paragraph 0023).

Regarding claim 8, Grace disclose wherein the biasing assembly further comprises a housing (fig.3: (18)) that is sized and shaped to receive the pusher element (figs.2-5: (41)).

Regarding claim 9, Grace disclose wherein an upper body (fig.3: (14)) assembly of the body includes a first shaft element (figs.1-5: the hole of element (14) where the element (43) is inserted) and the pusher element includes a second shaft element (figs.1-5: the hole of element (41) where the element (43) is inserted), the biasing device having a first end coupled to the first shaft element and a second end 

Regarding claim 10, Grace disclose the pusher element is slidably moveable in the housing (figs.1-5: (41) is slide up and down).

Regarding claim 11, Grace disclose the first food processing feature includes a slicing blade that is oriented at a first angle relative to a central axis of the food processing drum, and the second food processing feature includes a grating blade that is oriented at a second angle relative to the central axis of the food processing drum (claim 17; and paragraphs 0022, 0025 and 0026; fig.6: (56) and (58)).

Regarding claim 12, Grace disclose the first angle is opposite to the second angle relative to the central axis (claim 17; and paragraphs 0022, 0025 and 0026; fig.6: (56) and (58)).

Regarding claim 13, Grace disclose wherein the first food processing feature includes a slicing cavity and the second food processing feature includes a grating cavity, the slicing cavity and the grating cavity providing a respective passageway for a processed food item to move toward an interior surface of the food processing drum (paragraph 0027).

Regarding claim 18, Grace disclose positioning the food item includes removably uncoupling an upper body assembly of the food processor body from a lower body of the food processor body (paragraph 0027: lift up the upper element (49) to place the food into hopper (54); the upper element (49) is remavably connected to lower body (29)) .
Regarding claim 19, Grace disclose urging the food item toward an external surface of the food processing drum via a biasing assembly (paragraph 0027).

Regarding claim 20, Grace disclose urging the food item includes slideably moving a pusher element of the biasing assembly via a biasing device toward the food item (figs.1-5: (41) is slide up and down).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sampaio (US20140014751A1) in view of Grace (US20100270406A1).
Regarding claim 1, Sampaio disclose a food processor (abstract), comprising:
a body having a container portion (fig.2: (101)) (paragraph 0041); and
a food processing drum (fig.2: (103)) that is rotatably moveable relative to the body (paragraph 0043).
a pair of rolling members (paragraphs 0062-0063 and figs.25 and 21: the hubs (225) at the opposite ends of the element (103), corresponding food processing drum), at least one of the pair of rolling members coupled to the food processing drum (103), rotation of the at least one of the pair of rolling members causing rotation of the food processing drum.

Sampaio does not disclose in a first rotary direction and a second rotary direction, the food processing drum having a first food processing feature that, in operation, causes a first food processing effect and a second food processing feature that, in operation, causes a second food processing effect which is different from the first food processing effect, rotation of the food processing drum in the first rotary direction causing the first food processing effect and rotation of the food processing drum in the second rotary direction causing the second food processing effect.

Grace teaches a food processor (abstract), comprising:
a body having a container portion (fig.5: (29)); and

a pair of rolling members (figs.3 and 5: (32) and (36)), at least one of the pair of rolling members coupled to the food processing drum (figs.3 and 5: (21)), rotation of the at least one of the pair of rolling members causing rotation of the food processing drum (paragraph 0021).
Wherein the food processing drum has a first food processing feature that, in operation, causes a first food processing effect and a second food processing feature that, in operation, causes a second food processing effect which is different from the first food processing effect, rotation of at least one of the pair of rollinq members by rolling on a workinq surface in the first rotary direction causing the first food processing effect and rotation of the at least one of the pair of rolling members by rolling on the workinq surface in the second rotary direction causing the second food processing effect (figs.3 and 5: the elements (32) and (36) “corresponding to the pair of rolling members”  are rolling on the working surface of the grater barrel “corresponding to the food processing drum” (21)) (claim 17; and paragraphs 0022 and 0027).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify food processor of Sampaio to have the food processing drum has a first food processing feature that, in operation, causes a first food processing effect and a second food processing feature that, in operation, causes a second food processing effect which is different from the first food 

Regarding claim 4, Sampaio disclose the body includes an upper body (fig.2: (105)) assembly and a lower body (fig.2: (103)) removably coupled to the upper body assembly (fig.1), the lower body having a drum aperture that is sized and shaped to receive the food processing drum (figs.1-3: the element (103) is  received in the element (101)) (paragraph 0041). 

Regarding claim 5, Sampaio disclose wherein the lower body (fig.1: (103)) includes a connecting aperture (fig.2: the aperture between the tabs (225)) and the upper body assembly includes a connector element (fig.9: (901)), the connecting aperture sized and shaped to removably receive the connector element (figs.1 and 4) (paragraph 0050).

Regarding claim 6, Sampaio disclose the connecting aperture is disposed in a lower body tab (fig.2: (225)), the lower body tab extending in an angular orientation relative to a vertical central axis of the food processor (figs.2, 10 and 25: see the  bowtie connection of the tabs (225) and the element (901)) (paragraph 0062).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725